de GRAFFENRIED, J.
The town of Marion seeks, by this proceeding, to compel the court of county commissioners of Perry county to pay over to the said town, a municipality located in Perry county, a portion of a special bridge tax levied under the authority of section 215 of our present Constitution. This section of the Constitution authorizes a county to levy a special tax not to exceed one-fourth of 1 per centum of the taxable value of the property, of the county for certain named purposes, and then specifically declares that: The “taxes so levied and collected shall be applied ex*645clusively to- the purposes for which the same were so levied aud collected.”
The money thus provided for is county—not city or town—money, and under the express mandate of the Constitution is to he applied by the county to certain named purposes.
It is useless for us, in so far as the question in hand is concerned, to consider or construe any of our statutes which are referred to by- counsel for appellant in his brief. We are dealing with -the express mandates of a constitutional provision, and each statute of the state must either be so construed as to harmonize -with the constitutional provision to which we refer, or it must be held to be unconstitutional and void.
The town of Marion is not entitled to- the relief which is sought by it in this proceeding.—City of Montgomery v. County of Montgomery, 185 Ala. 281, 64 South. 588.
The judgment of the court below is therefore affirmed.
Affirmed.
Anderson, C. 'J., and McClellan, Sayre, and Somerville, JJ., concur.